DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 & 10-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. Pub No. US 2008/0238195 in view of Adest et al. Pub No. US 2011/0084553.
Regarding Independent Claim 1
Shaver et al. disclose a distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} comprising: 
a central inverter [54] {¶ (0053)} to invert DC [from 48] {¶ (0053)} to alternating current (AC) [via 54]; 
a plurality of photovoltaic (PV) strings [36s] {¶ (0053)}; 
a plurality of maximum power point tracking (MPPT) converters [Fig 2, (18s)] {¶ (0045, 0054-0058)} coupled between the plurality of photovoltaic (PV) strings [36s], respectively, and the central inverter [54], 

Shaver et al. fail to disclose a plurality of batteries; 
and a plurality of DC-DC battery converters (DCBC) coupled to the plurality of batteries and configured to manage charge and discharge of the plurality of batteries, 
enable interconnection of the plurality of PV strings and the plurality of batteries, and 
supply a constant medium DC voltage to the central inverter.
However, Adest et al. disclose a plurality of batteries [Figs 3a-3b, (6001a-6001d)] {¶ (0087)}; 
and a plurality of DC-DC battery converters (DCBC) [305a-305d] {¶ (0087)} coupled to the plurality of batteries [6001a-6001d] and configured [via 3004a] {¶ (0087)} to manage charge and discharge of the plurality of batteries [305a-305d], 
enable interconnection [via 3004a & 330] {¶ (0087-0088)} of the plurality of PV strings [Fig 3, (301a-301d)] and the plurality of batteries [6001a-6001d] (system 30a operates in two modes when the batteries are getting charged from pv strings i.e. dc power), and 
supply a constant medium DC voltage to the central inverter [304] {¶ (0031-0033)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shaver et al. and Adest et al. to help provide a combination of DC sources and converting them to AC power along with charging of batteries from solar power. 
Regarding Claim 2
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 1 {¶ (0045-0053)}. 
Shaver et al. fail to disclose a plurality of battery management controllers coupled between the plurality of batteries and the plurality of DCBCs, respectively, the plurality of battery management controllers configured to startup the plurality of DCBCs.
However, Adest et al. disclose a plurality of battery management controllers [Fig 3a, control loop 323i] {¶ (0087)} coupled between the plurality of batteries [6001A-6001D] {¶ (0087)} and the plurality of DCBCs [305a-305d] {¶ (0087)}, respectively, the plurality of battery management controllers [control loop 323i] configured to startup the plurality of DCBCs [305a-305d] {¶ (0032-0033)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shaver et al. and Adest et al. to help provide a combination of DC sources and converting them to AC power along with charging of batteries from solar power. 
Regarding Claim 3
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 1 {¶ (0045-0053)}. 
Shaver et al. fail to disclose the plurality of batteries is a plurality of flow battery stacks, further comprising a battery management controller coupled between at least one flow battery stack of the plurality of flow battery stacks and a DCBC of the plurality of DCBCs.
However, Adest et al. disclose plurality of batteries [Fig 3a, (6001a-6001d)] {¶ (0087)} is a plurality of flow battery stacks [3003] {¶ (0087)}, further comprising a battery control loop 323i] {¶ (0087)}  coupled between at least one flow battery stack [3003] of the plurality of flow battery stacks [3003s] and a DCBC [305a] of the plurality of DCBCs [305a-305d] {¶ (0033-0034), 0087)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shaver et al. and Adest et al. to help provide a combination of DC sources and converting them to AC power along with charging of batteries from solar power. 
Regarding Claim 8
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 1, further comprising a network control unit [Fig 14, (152)] {¶ (0078)} in wired or wireless communication [55 & 153] {¶ (0080)} with each of the plurality of MPPT converters [18s] {¶ (0083)}, the network control unit [152] configured to manage operation of the plurality of MPPT converters [18s].
Shaver et al. fail to disclose a plurality of DCBCs.
However, Adest et al. disclose a plurality of DCBCs [Fig 3a, (305a-305d)] {¶ (0087)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shaver et al. and Adest et al. to help provide a combination of DC sources and converting them to AC power along with charging of batteries from solar power. 
Regarding Claim 10
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 1, wherein the central inverter [54] is a single-stage inverter {¶ (0053)}.
Note: the inverter is a single stage inverter as it does not have buck and boost converters. 
Regarding Independent Claim 11
Shaver et al. disclose a method [Fig 5 & 6] {¶ (0053)} of controlling a distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)}, the method comprising: 
maintaining [at 48] {¶ (0053)} a constant predetermined medium voltage at an input to a central inverter [54] {¶ (0053)}. 
Shaver et al. fail to disclose operating a plurality of DC-DC battery converters (DCBC) coupled to a plurality of batteries, respectively, in a constant voltage mode; 
in response to start-up of the plurality of batteries, 
operating the plurality of DC-DC battery converters (DCBC) in a constant power mode; and in response to a reduction of charge or discharge current, 
operating the plurality of DC- DC battery converters (DCBC) in the constant voltage mode.
However, Adest et al. disclose operating a plurality of DC-DC battery converters [Fig 3a, (305a-305d)] {¶ (0087)} (DCBC) coupled to a plurality of batteries [6001a-6001d] {¶ (0087)}, respectively, in a constant voltage mode [via 305s]; 
in response [Fig 3a, via control loop 323i] {¶ (0087)} to start-up of the plurality of batteries [6001a-6001d], 
operating the plurality of DC-DC battery converters (DCBC) [305a-305d] in a constant power mode [via control loop 323i feedback]; and 
in response [via control loop 323i] to a reduction of charge or discharge current, 
via converters] {¶ (0087)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shaver et al. and Adest et al. to help provide a combination of DC sources and converting them to AC power along with charging of batteries from solar power. 
Regarding Claim 12
Shaver et al. disclose the method [Fig 5 & 6] {¶ (0053)} of claim 11, further comprising exporting, by a plurality of maximum power point tracking (MPPT) converters [Fig 2, (18s)] {¶ (0045, 0054-0058)}, power to a DC distribution bus [Fig 5, (42)] {¶ (0056, 0059)}.
Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. Pub No. US 2008/0238195, in view of Adest et al. Pub No. US 2011/0084553 as applied to claim 1, and further in view of Triebel et al. Patent No. US 9093845.
Regarding Claim 4
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 1 {¶ (0045-0053)}. 
Shaver et al. and Adest et al. fail to disclose the plurality of batteries are vanadium flow batteries.
However, Triebel et al. disclose a plurality of batteries [Fig 1, (ZS1…ZSn)] {Col. 3, (L57-L66)} are vanadium {Col. 1, (L20-L22)} flow batteries.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Triebel et al. into the combined Shaver et al. and Adest et al. to provide vanadium flow batteries as they have same fluid circuit, as a result all the cells and cell stacks have the same state of charge (SOC) and thus can be operated independently of each other.
Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. Pub No. US 2008/0238195, in view of in view of Adest et al. Pub No. US 2011/0084553 as applied to claim 1, and further in view of DeBoer Pub No. US 2012/0019966.
Regarding Claim 5
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 1 {¶ (0045-0053)}. 
Shaver et al. and Adest et al. fail to disclose a PV combiner coupled to the plurality of PV strings and including a plurality of disconnect switches and an arc fault detector coupled to outputs of the plurality of disconnect switches.
However, DeBoer discloses a PV combiner [Fig 6B, (52)] {¶ (0050)} coupled to the plurality of PV strings [42s] {¶ (0050)} and including a plurality of disconnect switches [54, 48] {¶ (0050-0051)} and an arc fault detector [120] {¶ (0051)} coupled to outputs of the plurality of disconnect switches [54, 48] {¶ (0048-0051)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of DeBoer into the combined teachings of Shaver et al. and Adest et al. to provide improved arc fault and/or ground fault protection for distributed power generation sources.
Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. Pub No. US 2008/0238195, in view of Adest et al. Pub No. US 2015/0145328, in .
Regarding Claim 6
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 5 {¶ (0045-0053)}. 
Shaver et al., Adest et al. and DeBoer fail to disclose a plurality of fuses coupled between the plurality of PV strings and the plurality of disconnect switches, respectively.
However, Naiknaware et al. disclose a plurality of fuses [Fig 25, (within 210)] coupled between the plurality of PV strings [of 202s] {Col. 14, (L7-L14)} and the plurality of disconnect switches, respectively {Col. 14, (L45-L49)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Naiknaware et al. into the combined teachings of Shaver et al., Adest et al. and DeBoer to arc and ground fault protection to the loads.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. Pub No. US 2008/0238195, in view of Adest et al. Pub No. US 2011/0084553 as applied to claim 1, in view of DeBoer Pub No. US 2012/0019966, and further in view of Harrison Pub No. US 2015/0098251.
Regarding Claim 7
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 1 {¶ (0045-0053)}. 
Shaver et al. and Adest et al. fail to disclose

a plurality arc fault detectors coupled to outputs of the plurality of disconnect switches, respectively, 
wherein the plurality of MPPT converters are coupled to outputs of a plurality of arc fault detectors, respectively.
However, DeBoer discloses a plurality of disconnect switches [Fig 6B, (54, 48)] {¶ (0048-0051)} coupled to outputs of the plurality of PV strings [42s] {¶ (0050)}, respectively; and 
a plurality arc fault detectors [120s] {¶ (0051)} coupled to outputs of the plurality of disconnect switches [54s, 48s], respectively {¶ (0048-0051)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of DeBoer into the combined teachings of Shaver et al. and Adest et al. to provide improved arc fault and/or ground fault protection for distributed power generation sources.
Shaver et al., Adest et al. and DeBoer fail to disclose the plurality of MPPT converters are coupled to outputs of a plurality of arc fault detectors, respectively.
However, Harrison discloses a plurality of MPPT converters [Fig 1, (189)] {¶ (0022)} are coupled to outputs of a plurality of arc fault detectors [182] {¶ (0022)}, respectively {¶ (0022)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Harrison into the combined teachings DeBoer, Shaver et al. and Adest et al. to provide arc fault protection which could cause fire during power conversion.
Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. Pub No. US 2008/0238195, in view of Adest et al. Pub No. US 2011/0084553 as applied to claim 1, and further in view of Norimatsu et al. Pub No. US 2016/0352229.
Regarding Claim 9
Shaver et al. disclose the distributed direct current (DC) power system [Figs 5 & 6] {¶ (0053)} of claim 1 {¶ (0045-0053)}. 
Shaver et al. and Adest et al. fail to disclose the central inverter includes a plurality of silicon carbide (SiC) metal-oxide-semiconductor field-effect transistors (MOSFETs).
However, Norimatsu et al. disclose a central inverter [Fig 4, (12)] {¶ (0028, 0033)} includes a plurality of silicon carbide (SiC) {¶ (0029)} metal-oxide-semiconductor field-effect transistors (MOSFETs) [transistors within 12] {¶ (0033)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Norimatsu et al. into the combined teachings of Shaver et al. and Adest et al. to use SicMosfets synchronously to reduce the power loss. 
Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. Pub No. US 2008/0238195, in view of Adest et al. Pub No. US 2011/0084553 as applied to claim 11, and further in view of White et al. Pub No. US 2015/0343911.
Regarding Claim 13
Shaver et al. disclose the method [Fig 5 & 6] {¶ (0053)} of claim 11 {¶ (0053)}. 
Shaver et al. and Adest et al. fail to disclose the constant predetermined medium voltage is between 1200 V and 1600 V.
However, White et al. disclose a predetermined medium voltage is between 1200 V and 1600 V {¶ (0023)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of White et al. into the combined teachings of Shaver et al. and Adest et al. to provide power to hybrid-electric vehicles, such as an aircraft, can require power converters to handle megawatts of electric power.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838